COX, Judge
(concurring):
I agree with the majority opinion and the decision of the Court of Military Review. I do not construe Article 45, Uniform Code of Military Justice, 10 U.S.C. § 845, so strictly as to require an accused to admit unequivocally each and every element of an offense. It is sufficient that:
He knowingly and voluntarily admits his guilt;
He knowingly and voluntarily gives up his trial rights; and
He knowingly and voluntarily gives up his defenses to the charges.
Often an accused is reluctant to admit to a particular aspect of an offense. .However, that should not vitiate his guilty plea if he recognizes that the evidence against him will prove the point, and he admits his guilt to the offense.
We should not overlook human nature as we go about the business of justice. One aspect of human beings is that we rationalize our behavior and, although sometimes the rationalization is “inconsistent with the plea,” more often than not it is an effort by the accused to justify his misbehavior.
A good trial judge can usually sort out the guilty plea and determine if an accused is so pleading because he has committed the offense charged. A good military judge will also make such a finding on the record, which is the true purpose of Article 45.